DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, the applicant recites the phrase “an a-th wavelength selective switch” seems like a label or number to identify the wavelength selective switch on one side as well as “a c-th wavelength selective switch” as a label or number to identify the wavelength selective switch on the other side of the system. Furthermore, the claim recites:
“at least m wavelength selective switches connected to the paths on the one side and having at least one input port and at least k output ports; and 
at least k wavelength selective switches connected to the paths on the other side and having at least one input port and at least m output ports”. 
Wherein the claim scope does not explicitly disclose. Hence, k wavelength selective switches connected to the paths of the other side, such that k also act as some sort of identifier of the wavelength selective switch on the other side. From the way it is written within claim scope, it seems that there are identifiers for the wavelength selective switches on these two sides, one is the m and the k to identify them on the two different sides, the add side and the drop side, as well as the use of the identifiers of a-th and c-th wavelength selective switches. It is unclear whether the a-th and the c-th wavelength selective switches are different from the previously cited k wavelength selective switches and the m wavelength switches, such that is unclear whether the wavelength selective switches are the ones that were previously identified as the m and k wavelength selective switches.
Furthermore, in view of the specification, specifically Fig. 2-3 of the specification, that shows the claim scope wherein the wavelengths selective switches are identified as Dm and Ak, such that the m and k wavelength selective switches as well as it would seem the suggest that it is also the a-th wavelength selective switch. Hence, it is very confusing that the m and k wavelength selective switches or if the a-th and c-th wavelength are the same under different labels. 
Also, in regards to the limitation stating:
“at least m wavelength selective switches connected to the paths on the one side and having at least one input port and at least k output ports; and 
at least k wavelength selective switches connected to the paths on the other side and having at least one input port and at least m output ports”.
However, it is unclear from the prior art as discloses when the claim states “having at least one input port and at least k output ports” or “having at least one input port and at least m output ports” whether it is referring to all the switches together as a group or rather, having each individual wavelength selective switch. As the system does not clarify whether it is alone or each, the examiner will interpret that it concerns the group of wavelength selective switches as a whole and not individually. 
Lastly, the claim states “wherein: when a first connection number of a b-th output port in an a-th wavelength selective switch connected to the path on the one side is expressed by f(a, b, k), and a second connection number of a d-th output port in a c-th wavelength selective switch connected to the path on the other side is expressed by g(c, d, k), f(a, b, k)≠g(c, d, k).”  However, due to the fact that the expressions of function f(a, b, k) and g(c, d, k) are not defined, we would not understand under what conditions they would be equal or unequal, making the claim scope difficult to ascertain and therefore indefinite. 
Re claim 2, the claim further recites “wherein 3TDM/sv the first connection number of the b-th output port in the a-th wavelength selective switch connected to the path on the one side is expressed by (a-1) x k+b, the second connection number of the d-th output port in the c-th wavelength selective switch connected to the path on the other side is expressed by (d-1) x k+c”. While these expressions further define the expression, they do not really reconcile the use of perhaps multiple identifiers for the wavelength selective switch that still do seem so be confusing as to whether or not they are the same wavelength selective switches previously stated or not.
Furthermore, the specification discloses, “in the optical communication node of the present invention, the first connection number of the b-th output port in the a-th wavelength selective switch connected to the path on the one side may be expressed by (a-1) x k+b, the second connection number of the d-th output port in the c-th wavelength selective switch connected to the path on the other side may be expressed by (d-1) x k+c, and the output ports with the first connection number and the second connection number having an identical value may be connected with each other.” ¶ [0014], such that these expression could result in the identical value such that they are the same or equal, which would contradict the previous limitation that they are not supposed to be equal. This is further supported in the specification states that f(a, b, k)= f(1, 2, k) = CD(D1-P2)=CD(2). Since g(c, d, k) = g(1, 2, k) = CA(A1-P2) = CA(2), CD(2) = CA(2)  ¶ [0034], wherein CD is the connector it would seem how exactly the identified connectors are configured between the proper outputs and inputs, such that this disclosure suggest that the functions would equal each other which is confusing as it fly in contradiction to what is previously claimed, which is that they are unequal with each other.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Way et al (herein Way) US PG PUB 2019/0165877.
Re claim 1, Way discloses an optical communication node having a plurality of paths on a Drop side and a plurality of paths on an Add side (Fig. 3 discloses wherein the are a plurality of paths towards optical switches 208 and 210, which are drop-side and add-side switches ¶ [0075]), any one of the paths on the Drop side being freely connectable to any one of the paths on the Add side, the number of the paths on one side out of the Drop side and the Add side being m, the number of the paths on another side out of the Drop side and the Add side being k, and the numbers m and k being natural numbers equal to or more than two, the optical communication node comprising: 
at least m wavelength selective switches connected to the paths on the one side and having at least one input port and at least k output ports (in certain embodiments, the drop-side splitter/switches could be composed of a plurality of optical splitters or alternatively of a plurality of wavelength selective switches ¶ [0076] wherein the SPL/WSS at the drop side has at least one input for the input fiber as well as a plurality of output and at least one output to each of the WSS on the add side, Fig. 3, such that there are at least k output ports towards the other WSS switches towards the add side as well and towards the drop side optical switch); and 
at least k wavelength selective switches connected to the paths on the other side and having at least one input port and at least m output ports (once received by the add-side switches, the signal to be launched into the desired outgoing giber 206 is selected by the WSS. Fig. 3, ¶ [0077], wherein each of the add side switches of the cross connect switch comprise one optical channel that is configured as an add port – optically connected with the add side optical switch 210  ¶ [0078], such that they comprise the same number of ports as they receive as many ports from the add side optical switch as those given to the drop side optical switch, and all the other connections or ports made between the WSS on the drop side that are not routed to the drop side optical switch are routed to the inputs of the WSS on the add side. Lastly, the output of m output ports is reflected as the number of input ports as the number of input and output fibers of the system are the same), wherein: 
when a first connection number of a b-th output port in an a-th wavelength selective switch connected to the path on the one side is expressed by f(a, b, k), and a second connection number of a d-th output port in a c-th wavelength selective switch connected to the path on the other side is expressed by g(c, d, k), 
f(a, b, k)≠g(c, d, k).  
Re claim 4, Way discloses all the elements of claim 1, which claim 4 is dependent. Furthermore, Way discloses wherein the wavelength selective switches connected to the paths on the one side and the wavelength selective switches connected to the paths on the other side have one planar lightwave circuit, respectively (Optical connectors to provide for attachment of the optical conduits with the various components are known in the art and are commercially available. If components are integrated into a monolithic planar lightwave circuit (PLC), such as a silica planar structure, connecting waveguides are integral to the PLC design. ¶ [0082]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Way  as applied to claim1 above, and further in view of Davis et al (herein Davis) US PG PUB 2006/0228070.
Re claim 3, Way discloses all the elements of claim 1, which claim 3 is dependent. Furthermore, Way does not explicitly disclose wherein the wavelength selective switches connected to the paths on the one side includes at least one lens configured to perform space Fourier transform, at least one diffraction grating, at least one spatial light modulator, and the wavelength selective switches connected to the paths on the other side includes at least two lenses configured to perform the space Fourier transform, at least one diffraction grating, and at least one spatial light modulator.  
However, Davis discloses an optical switching node may comprise one or more wavelength switches (WSS) configured as ADD and/or DROP modules. The referenced patents disclose wavelength selective switch apparatus and methods comprising an array of fiber coupled collimators that serve as input and output ports for optical signals, a wavelength-separator such as a  diffraction grating, a beam-focuser, and an array of channel micromirrors, one micromirror for each spectral channel.¶ [0003]. 
At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Way and Davis before him or her, to modify the wavelength selective switch of Way to include the diffraction grating of Davis because it combines prior art elements according to known methods to yield predicable results, in this case, enabling the separation and combining of different wavelengths to make the desired composite optical signals. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/               Examiner, Art Unit 2637